department of the treasury internal_revenue_service washington d c date cc dom fs proc number release date uilc internal_revenue_service national_office field_service_advice memorandum for from subject deborah a butler assistant chief_counsel field service cc dom fs status of assessments of tax on agreed increase in partnership discharge_of_indebtedness income made as computational adjustments this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c date date date year year year year issue sec_1 whether the amount of discharge_of_indebtedness income of a partnership to be included in each partner’s taxable_income for the partner’s taxable_year is properly characterized as an affected partnership_item which requires factual determinations at the partner level such that a notice_of_deficiency must be issued whether assessments of tax on agreed increases in discharge_of_indebtedness partnership income made as computational adjustments as to the individual partners rather than pursuant to deficiency procedures are valid assessments whether the service may abate invalid assessments whether the service may refund payments of tax made in response to an invalid assessment whether counsel has an ethical obligation to advise the taxpayers of the invalid assessments and the possibility of filing a refund claim conclusion sec_1 the amount of discharge_of_indebtedness income of a partnership to be included in each partner’s taxable_income for the partner’s taxable_year is properly characterized as an affected_item which requires factual determinations at the partner level such that a notice_of_deficiency must be issued prior to assessment of the correlative tax unpaid assessments of tax attributable to agreed discharge_of_indebtedness income made as computational adjustments as to the individual partners rather than pursuant to deficiency procedures are invalid assessments the service may abate the amount of the invalid assessment that remains unpaid the service may refund any amount_paid within the applicable_period of limitation on credit or refund such refund may be made with or without a claim having been filed by the taxpayer counsel does not have an ethical obligation to advise taxpayers of an invalid assessment or a potential refund claim and the act of advising the taxpayers could be a violation of the attorney’s ethical obligations to the client ie the service facts a is a tefra partnership with one general_partner and b limited partners the internal_revenue_service proposed an increase in partnership income of dollar_figurec as a result of discharge_of_indebtedness in that amount for the taxable_year year the tax_matters_partner and notice partners agreed to the adjustment the appropriate partners and the internal_revenue_service executed forms 870-p binding all notice and non-notice partners to the agreements on date year computational adjustments were made to increase the income of each partner by their allocable share of the agreed amount of increase in discharge_of_indebtedness income the correlative tax due from each partner as a result of the increase in income was assessed notices of deficiency were not sent to the partners before making the correlative assessment a filed its year return on date year the returns of the partners have not been examined individually it is likely that the returns of most partners for the year were filed timely on date year the relevant assessments were probably made before date year pursuant to section f law and analysis issue a dichotomy exists between on the one hand the procedures applicable to the determination and redetermination of deficiencies and on the other hand the procedures applicable to the administrative adjustment and judicial readjustment of partnership items maxwell v commissioner 87_tc_779 emphasis in original items of partnership income loss deduction or credit that affect each partner are to be determined at the partnership level id sec_6221 respondent has no authority to assess a deficiency attributable to a partnership_item until after the close of a partnership proceeding id pincite once the partnership proceeding has concluded partnership items and computational affected items may be assessed by computational adjustment whereas a statutory_notice_of_deficiency must be issued for affected items that require factual determinations n c f energy partners v commissio89_tc_741 thus our threshold question is whether the assessment of tax attributable to discharge_of_indebtedness income is a partnership_item or an affected_item a ‘partnership item’ means any item required to be taken into account for the partnership’s taxable_year to the extent prescribed by the commissioner’s regulations as an item that ‘is more appropriately determined at the partnership level’ 87_tc_783 quoting sec_6231 an item whose existence or amount is dependent on any partnership_item is an affected_item id at determination of the amount or the existence of discharge_of_indebtedness income of a partnership is more appropriately determined a the partnership level thus it is a partnership_item to which the tefra provisions rather than the deficiency provisions apply sec_6231 furthermore each partner’s distributive_share of the discharge_of_indebtedness income is also a partnership_item sec_301_6231_a_3_-1 generally an item of partnership income is a partnership_item of which each partner’s distributive_share can be computed and the correlative increase in tax assessed through a computational adjustment see maxwell t c pincite 102_tc_683 sec_6231 sec_301_6231_a_3_-1 income_from_discharge_of_indebtedness however is excluded from a partner’s gross_income if the partner is insolvent sec_108 a determination of insolvency is to be made at the partner level sec_108 because a partner level determination is required to determine whether the insolvency_exception applies the inclusion of the discharge_of_indebtedness income at the partner level is an affected_item see sec_6231 issue to determine the validity of the assessments at issues we must determine whether the inclusion into income of each partner’s share of discharge of partnership discharge_of_indebtedness income is an affected_item requiring only a computational adjustment from which the correlative increase in tax_liability can be assessed or whether it is an affected_item requiring factual determinations at the partner level which can be assessed only after issuing a notice_of_deficiency no cases addressing the issue of the correct characterization of partnership discharge_of_indebtedness income with respect to a partner level adjustment have been identified however in a case in which the issue was whether a guaranteed_payment from a partnership to a partner was to be excluded from the partner’s income pursuant to sec_104 as compensation_for injury or sickness the tax_court found that issuing a notice_of_deficiency was appropriate because the applicability of sec_104 was an item more appropriately determined at the individual level 102_tc_550 whether an affected_item may be assessed through a computational adjustment depends on whether the adjustment made to a partner’s income require s no additional factual determinations at the partner level other than a computation 849_fsupp_500 w d tex emphasis in original discharge_of_indebtedness income may be excluded if the partner is insolvent the determination as to whether the partner is insolvent is an additional factual determination other than a computation which must be made at the partner level therefore an adjustment to the income of a partner who alleges that the partnership discharge_of_indebtedness income should be excluded due to his insolvency is an affected_item which requires the service to follow normal deficiency procedures including the issuance of a notice_of_deficiency see crowell v commissioner t c pincite i r c a a i thus any assessment made without issuance of a statutory_notice_of_deficiency is invalid see sec_6213 no assessment shall be made until such notice has been mailed to the taxpayer issue the secretary is authorized to abate the unpaid portion of the assessment of any_tax which -- is erroneously or illegally assessed sec_6404 emphasis added an assessment of a deficiency in income_tax due to an affected_item requiring a partner level determination made without issuing a notice_of_deficiency securing a waiver of restrictions from the partner or entering into an agreement with the partner which determines tax_liability for a particular tax period is an erroneous or illegal assessment 944_f2d_1063 3d cir sec_6213 a a i therefore the secretary is authorized to abate the unpaid portion of the assessment of tax attributable to discharge_of_indebtedness income as to each partner issue with regard to refunding overpayments sec_6511 limits amount that may be refunded to amounts paid within two years of the filing of a claim_for_refund any refunds that are made are subject_to this limitation note however that sec_6402 does not require the taxpayer to file a claim_for_refund prior to the service issuing a refund accordingly the service of its own initiative is legally permitted to credit or refund the illegally assessed amounts the amount that may be refunded is limited to the amount_paid within two years of the date the refund is allowed sec_6511 any refund_or_credit made after the expiration of the period of limitation on credit or refund would be an erroneous refund sec_6514 lastly it should be noted that the presence of an invalid assessment does not necessarily lead to the entitlement to a refund to the extent there are offsets available the service would not be required to refund amounts collected in response to the invalid assessment see 284_us_281 issue you have specifically inquired as to whether there is an ethical obligation to inform the taxpayers of the improper assessment in aba formal opinion date the aba concluded that the professional ethics rules do not require an attorney to inform an opposing party of an expired statute_of_limitations the attorney is obligated however to inform the client of the defect also note the aba formal opinion concluded that the same rules apply to government attorneys though the agency itself may have a duty to the public when applying this opinion to the office_of_chief_counsel our client is and hence we owe a duty to the internal_revenue_service nonetheless ccdm date states that our legal practice and conduct should always be characterized by adherence to the highest standards of professionalism honesty and fair play the internal_revenue_service in conjunction with its own policy statements must determine whether it will contact the taxpayers and advise them that improper assessment procedures were utilized however as counsel to the internal_revenue_service we should recommend that the agency notify the taxpayers of the technical defect in the assessments please call if you have any further questions
